*667OPINION.
Marquette:
The Commissioner’s motion to dismiss is denied on authority of Appeal of E. J. Barry, 1 B. T. A. 156; Appeal of Hickory Spinning Co.. 1 B. T. A. 409; and Appeal of Fort Orange Paper Co., 1 B. T. A. 1230.
The payment of $5,000 to Beach during 1918 was made with proper authority and was a legitimate and deductible expense of the taxpayer during that year. The fact that this item was not properly treated on its boobs does not foreclose the taxpayer’s right to deduct it from income, since the books are merely prima facie evidence of the character of the charge. Douglas v. Edwards, 298 Fed. 229, 234.
We are satisfied that the $5,000 was paid in accordance with an obligation of the taxpayer incurred during the year 1918. There being no question of reasonableness of the amount involved, it may properly be deducted from 1918 income.
'Aettndell not participating.